DETAILED ACTION
Claims 1-10, 12- 24 are considered in this office action. Claims 1-10, 12- 24 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 5, 8-10, 12-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori ( JPH04310109 A) in view of Murata (US10974549B2) and here in after will be referred as Yoshinori and Murata.

Regarding Claim 1, Yoshinori teaches a travel control device comprising a controller for controlling travel of a vehicle fitted with tires, using automated driving and the controller controls travel of the vehicle so that the vehicle travels on the testing section based on a prescribed standard for testing of the tire (Para [005] : “FIG. 5 is a block diagram showing an outline of an unmanned driving system, in which an in vehicle control unit 10 installed in a test vehicle 7 detects a magnetic field generated by an inductive cable 3 with a lateral slip detector 8 and steers to determine a course. Steering in addition to the command signal from the control unit 17, the rear-end collision prevention control unit 18 that controls the traveling speed by exchanging signals via the ATC loops 4 and 5 and the ATC checker 9, and the central control device 12. It is configured to include an operation control unit 19 that operates an actuator for operation by receiving a signal from the control unit 17 and the rear-end collision prevention control unit 18. The operation operations controlled by the operation control unit 19 include steering operation 20, accelerator operation 21, clutch operation 22, transmission operation 23, normal brake operation 24, and emergency brake operation 25, all of which are actuators such as air cylinders. Is activated and carried out.”),

Murata  teaches the vehicle accelerates before entering the test section and coasts in the testing section with an engine or motor of the vehicle stopped, and the testing of the tire is a passing noise test (Col. 12 Line 20-27 : “<Noise Performance> The test car was coasted at a speed of 53 km/h in a straight test course, and the maximum sound level was measured with a microphone set at 1.2 meter height from the road surface and 7.5 meter sideways from the running center line. As the test results, reciprocals of the measured maximum sound levels are indicated in Table 1 by an index based on Ref. 1 being 100, wherein the larger the value, the better the performance.” Here to be coasted at a speed of 53 km/h , the vehicle have to accelerated first to that speed and hence it is inherited).  
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshinori to incorporate the teachings of Murata to include the vehicle accelerates before entering the test section and coasts in the testing section with an engine or motor of the vehicle stopped, and the testing of the tire is a passing noise test. Doing so would optimize the testing procedure of the tires. 

Similarly Claims 9-10 are rejected on similar rational as Claim 5 above is. 

Regarding Claim 2, Yoshinori in view of Murata teaches the travel control device, according to claim 1.  Yoshinori teaches wherein the vehicle travels on the course mixed with the other vehicle, and the controller controls travel of the vehicle based on information about position of the other vehicle ( Para [003] L:ine 58-60: “The number of sections of the ATC loops 4 and 5 is appropriately set depending on conditions such as the course scale and the number of vehicles traveling simultaneously.”).

Regarding Claim 3, Yoshinori in view of Murata teaches the travel control device, according to claim 2. Yoshinori also teaches wherein the course comprises a detection device that detects presence of the other vehicle, and the controller controls travel of the vehicle based on detection result of the other vehicle by the detection device (Para [006] : “For example, behind the test vehicle 7a traveling in the ATC loop 4a at the endurance traveling vehicle speed V, there is a subsequent test vehicle 7b in the ATC loop 4e at intervals of three sections of the ATC loops 4b, 4c, and 4d. After all it is running at a durable running vehicle speed V. In this way, during normal test driving, the vehicle speed is controlled so as to always maintain the inter-vehicle distance of 3 sections or more of the ATC loop.” : here the system have to detect the other vehicle inorder to maintain the distance between the vehicles. ).  

Regarding Claim 4, Yoshinori in view of Murata teaches the travel control device, according to claim 3. Yoshinori also teaches-3-Attorney Docket No.: 20P0299 wherein the course comprises a determination section, and the controller, while the vehicle is traveling on the determination section, determines whether the vehicle may travel on the testing section based on the detection result of the other vehicle by the detection device ( Para [0006] : “However, when the test vehicle 7a stops in the ATC loop 4a due to a trouble or the like, the subsequent test vehicle 7b receives a command for the first deceleration when it enters the ATC loop 4d and decelerates the vehicle speed to V1. do. Further, if the test vehicle 7b does not move even after entering the ATC loop 4c, the test vehicle 7b decelerates to the vehicle speed V2 in response to the second deceleration command, and the stop command is given when the test vehicle 7b enters the next ATC loop 4b. Receive and stop”).  

Similarly Claims 22-24 are rejected on similar rational as Claim 4 above is.

Regarding Claim 5, Yoshinori in view of Murata teaches the travel control device, according to claim 1. 
 Murata teaches wherein the controller acquires test data of the tire, and determine whether the test data of the tire is normal (Table 1 the performance value is indicated as 100 ) .   

Similarly Claims 12-14 are rejected on similar rational as Claim 5 above is. 
 
Regarding Claim 8, Yoshinori in view of Murata teaches the travel control system, comprising the travel control device according to claim 1. Yoshinori teaches a sensor for detecting information for the vehicle ( Para [003] L:ine 58-60: “The number of sections of the ATC loops 4 and 5 is appropriately set depending on conditions such as the course scale and the number of vehicles traveling simultaneously). 

Claim 6-7, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in view of Murata and in further view of Suzuki.

Regarding Claim 6, Yoshinori in view of Murata teaches the travel control device, according to claim 5. 
Suzuki teaches  wherein the controller, when the test data of the tire is not normal, controls travel of the vehicle so that the vehicle travels on the testing section based on the prescribed standard.  
 (Para [0266] Line 1-3: “if the measurement data is abnormal the operator confirms the measurement validity be re-measuring.” Here the system of Yoshinori will again run the test as suggested by Suzuki if the data is not normal.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshinori and Murata to incorporate the teachings of Suzuki to include the controller, when the test data of the tire is not normal, controls travel of the vehicle so that the vehicle travels on the testing section based on the prescribed standard. Doing so would increase the accuracy of the test data.

Similarly Claims 15-17 are rejected on similar rational as Claim 6 above is.

Regarding Claim 7, Yoshinori in view of Murata teaches the travel control device, according to claim 5. Suzuki teaches about remeasuring the data if the data is abnormal and it would have been obvious to an ordinary person skilled in the art to output an alarm to notify about the abnormality. 
 Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshinori and Murata to incorporate the teachings of Suzuki to include the controller, when the test data of the tire is not normal, output an alarm. Doing so would alert of the test data.

 Similarly Claims 18-21 are rejected on similar rational as Claim 7 above is. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10; 12-21 have been fully considered but are not persuasive. However in view of the new amendments the examiner have changed the ground of rejection. Now the Claims 1- 5, 8-10, 12-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in view of Murata . And Claims 6-7, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in view of Murata and in further view of Suzuki. 
The applicant mainly argues that “Applicant respectfully submits that Yoshinori does not disclose anything related to testing of the tire. Thus, Yoshinori does not teach or suggest anything related to vehicle accelerating before the test section and coasts in the testing section. Further, Gauthier or Suzuki do not mention any characteristic related to sound (i.e., noise), so there would be no point in coasting the vehicle with the engine or motor stopped to measure its sound. Thus, it is clear that Gauthier and Suzuki do not teach or suggest that the vehicle accelerates before entering the test section and coasts in the testing section with an engine or motor of the vehicle stopped, as recited in the independent claims.”
The applicant is correct by saying the Yoshinori does not disclose noise testing of vehicle tires. Yoshinori is just being used to disclose the control system / travel system to control the vehicle for testing in automated manner as claimed by the pending application.  Yoshinori teaches vehicle control system for the automated driving and Murata discloses the test procedure of Noise Performance of the vehicle tire by accelerating the vehicle at certain speed and then coasting to eliminate any engine or motor sound while capturing the sound promoting better noise testing. 
The Examiner believes he have responded to all the arguments however if the Applicant thinks that any argument was missed, the applicant is advised to call the examiner directly to hold the interview and remedy the issue. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668